Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 1 of 55
RED
REDACTED

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

IN THE MATTER OF THE APPLICATION

FOR SEARCH WARRANTS, AND THE Case No. 3:21MJ___
AUTHORIZATION FOR ARREST

WARRANTS AND ISSUANCE OF Filed Under Seal
CRIMINAL COMPLAINTS

 

AFFIDAVIT
I, Dennis DeMatteo, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AFFIANT BACKGROUND
I. Iam a sworn member of the Hartford Police Department and currently assigned to
the Major Crimes Division. I have approximately 13 years of police training and experience while
working as a Detective. I am currently tasked with the investigations of homicides, serious assaults
and untimely deaths. I have also — duly deputized as a Special Deputy United States Marshal
and am currently assigned to the Federal Bureau of Investigation (FBI) as a Task Force Officer.
As a law enforcement officer of the United States within the meaning of Title 18, United States
Code, Section 3061, I am empowered by federal law to conduct investigations and to make arrests
for offenses enumerated in Titles 18 and 21 of the United States Code, and other federal offenses.
>. “This Affidavit. te: fest submitted ia support of criminsl comaplaints and arrest
euler for the following individuals:
a. Brandon BATISTE, a.k.a. “B,” with a date of birth of xx-xx-1987; and
b. Calvin ROBERSON, a.k.a. “Cutty,” with a date of birth xx-xx-1982,
charging them with kidnapping resulting in death, in violation of Title 18, United States Code,
Sections 1201(a)(1) and.2, conspiracy to oaraunii kidnaping, in violation of Title 18, United States
Code, Section 1201(c), and causing the death of Francisco Roman, Jr. through the use of a firearm,

1

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 2 of 55

in violation of Titie 18, United States Code, Sections 924(j) and 2; and charging BATISTE with

the use of fire or explosives in commission of a federal felony, in violation of Title 18, United

States Code, Section 844(h)(1) (collectively the “Target Offenses”).

3, This affidavit is also submitted in support of applications for search warrants for

the following devices and locations:

a,

19 Poplar Place, Third Floor, Waterbury, Connecticut (“Target Premises
1”), which is located in the District of Connecticut;

Community Self-Storage, Unit A27, 22 Industrial Drive, South Hadley,
Massachusetts (“Target Premises 2”), which is located in the District of
Massachusetts;

Community Self-Storage, Unit A28, 22 Industrial Drive, South Hadley,
Massachusetts (“Target Premises 3”), which is located in the District of
Massachusetts;

Cellular Device, assigned call number (413) 519-4989, which is serviced by
Verizon (“Target Device 1”), and is believed to be located in the District
of Massachusetts;

Cellular Device, assigned call number (413) 356-0442, which is serviced by
T-Mobile (“Target Device 2”), and is believed to be located in the District
of Massachusetts;

Cellular Device, assigned call number (203) 297-4727, which is serviced by
Sprint (“Target Device 3”), and is believed to be located in the District of
Connecticut;

Cellular Device, assigned call number (413) 379-2014, which is serviced by
AT&T (“Target Device 4”), and is believed to be located in the District of
Connecticut;

Cellular Device, assigned call number (413) 459-7922, which is serviced by
T-Mobile (“Target Device 5”), and is believed to be located in the District
of Massachusetts; and

Cellular Device, assigned call number (860) 281-3198, which is serviced by
Sprint (“Target Device 6”), and is believed to be located in the District of
Connecticut.

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 3 of 55

Description of Target Premises and Target Devices

4, Target Premises 1 is the third-floor apartment of 19 Poplar Place, Waterbury
Connecticut, which is a multi-family, three story dwelling with an apartment located on each floor,
There are two front entrances to the structure, with the northern entry door labeled with the
numerals “19” above the doorframe, which provides access to the second and third floor
apartments. Target Premises 1 is the current residence of Calvin ROBERSON and Shamari
SMITH.

5) Target Premises 2 and 3 are storage units located at Community Self-Storage, 22
Industrial Drive, South Hadley, Massachusetts. Community Self-Storage is a secured gated
facility that offers keypad access to storage units 24 hours per day, 7 days a week. There is only
one gated entrance/exit with a keypad that requires an access code, Units A27 and A28 each have
a blue steel roll up door and each are identified with letter/number “A27” and *A28” above their
respective doors. They are adjacent to each other and a key is needed to access both units. Both
units are rented under the name of Patrick Oliver, who also uses the name of Patrick Batiste, the
father of Brandon BATISTE.

6. Target Device 1 is a cellular device assigned call number (413) 519-4989, which
is believed to be an Apple iPhone XR also assigned IMEI number 352891112480617, subscribed
to Miguelina RIVAS, and serviced by Verizon. Verizon is a wireless communications service
provider headquartered at One Verizon Way, Basking Ridge, New Jersey 07290. As set forth
herein, there is probable cause to believe Target Device 1 is used by and is in possession of
BATISTE, and that the Target Device constitutes and contains evidence of the Target Offenses
and was used in the commission of the Target Offenses, There is also reason to believe the Target

Device is located in the District of Massachusetts. More particularly, BATISTE is a long time

3

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 4 of 55

residence of Springfield, Massachusetts, his father resides in Springfield) BATISTE has
associations with three women who live in the Springfield area where BATISTE is known to stay,
and the area code of the Target Device is “413” corresponds to the western portion of the District
of Massachusetts, Toll records obtained by administrative subpoena on January 13, 2021 indicate
that the phone was.still active as of January 12,2021, Pursuant to Rule 41(b)(2), law enforcement
may locate the Target Device outside the district provided the device is within the district when
the warrant is issued.

7. Target Device 2 is a cellular device assigned call number (413) 356-0442, which
is believed to be an Apple iPhone, subscribed to Brian LNU, and serviced by T-Mobile. T-Mobile
is a wireless communications service provider that is headquartered at 6360 Sprint Parkway,
Overland Park, Kansas 66251.' As set forth herein, there is probable. cause to believe Target
Device 2 is used by and in possession of BATISTE, and that the Target Device constitutes and
contains evidence of the Target Offenses and was used in the commission of the Target Offenses.
As described in the preceding paragraph, there is also reason to believe Target Device 2 is located
in the District of Massachusetts. Toll records obtained by administrative subpoena on January 29,
2021 indicate that the phone was still active as of January 28, 2021.

8, Target Device 3 is a cellular device assigned call number (203) 297-4727, which
is believed to be an Apple iPhone also assigned IMSI number 310120167036614, and ESN
089551463300595526, with an unknown subscriber, and serviced by Sprint. Sprint is a wireless

communications service provider headquartered at 6360 Sprint Parkway, Overland Park, Kansas

 

' T-Mobile and Sprint merged in 2020 and according to T-Mobile/Sprint legal compliance, requests for
information should be directed to T-Mobile/Sprint, Legal & Emergency Response, 6360 Sprint Parkway,
Overland Park, KS 66251.

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 5 of 55

66251. As set forth herein, there is probable cause to believe Target Device 3 is used by and in
possession of ROBERSON, and that the Target Device constitutes and contains evidence of the
Target Offenses and was used in the commission of the Target Offenses. There is also reason to
believe the Target Device is located in the District of Connecticut, ROBERSON is a known
associate of BATISTE who has long standing ties to the Springfield, Massachusetts area, but
ROBERSON and Target Device 3 are believed to be currently located in the District of
Connecticut. As discussed later in this affidavit, ROBERSON has a pending criminal case in
Hampden County Massachusetts where he had been released on $5000 bail. ROBERSON was
requited to provide information to Massachusetts State Probation with a residential address and
contact information including a phone number. ROBERSON is also required to check in with
Probation while he awaits trial. ROBERSON last checked in with Probation on January 26, 2021,
and the information he provided was that he was residing at Target Premises 1 (19 Poplar Place,
Third Floor, Waterbury, CT) ROBERSON provided Probation three contact numbers including
Target Devices 3 and 6 (Shamari SMITH). The area code “203” also corresponds with the District
of Connecticut, particularly the western and southern part of Connecticut. Toll records obtained
by administrative subpoena on January 29, 2021 indicate that the phone was still active as of
January 28, 2021.

% Target Device 4 is a cellular device assigned call number (413) 379-2014, which
is believed to be an Apple iPhone XR also assigned IMEI 356440100450202, with an unknown
subscriber, and serviced by AT&T. AT&T is a wireless communications service provider
headquartered at 11760 U.S. Highway 1, Suite 600, North Palm Beach, Florida 33408. As set
forth herein, there is probable cause to believe Target Device 4 is used by and in possession of

ROBERSON, and that the Target Device constitutes and contains evidence of the Target Offenses

ne

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 6 of 55

and was used in the commission of the Target Offenses. As described in the preceding patagraph,
there is also reason to believe Target Device 4 is located in the District of Connecticut based on
ROBERSON’s current residence in Connecticut even though the area code “413” corresponds with
the District of Massachusetts. Toll records obtained by administrative subpoena on January 29,
2021 indicate that the phone was still active as of January 28, 2021.

10, ‘Target Device 5 is a cellular device assigned call number (413) 459-7922, which
is believed to be an Apple iPhone, subscribed to Natasha MERCEDES and serviced by T-Mobile.
T-Mobile is a wireless communications service provider headquartered at 6360 Sprint Parkway,
Overland Park, Kansas 66251. As set forth herein, there is probable cause to believe Target
Device 5 is used by and in possession of Natasha GARCIA, a.k.a. “T,” and that the Target Device
constitutes and contains evidence of the Target Offenses and was used in the commission of the
Target Offenses. There is reason to believe Target Device 5 is located in the District of
Massachusetts. GARCIA is known to reside in Chicopee, MA, she drives a vehicle which is
registered in Massachusetts, and that area code of the Target Device corresponds to western
Massachusetts. Toll records obtained by administrative subpoena on January 29, 2021 indicate
that the phone was still active as of January 28, 2021.

11. Target Device 6 is a cellular device assigned call number (860) 281-3198, which
is believed to be an Apple iPhone 11 also assigned IMSI number 312530011286008, ESN
356547102352309, and IMEI number 356547102352309, subscribed to Shamari SMITH of 19
Poplar Place, 3 Floor Waterbury, CT. Target Device 6 serviced by Sprint. Sprint is a wireless
communications service provider headquartered at 6360 Sprint Parkway, Overland Park, Kansas
66251. As set forth herein, there is probable cause to believe Target Device 6 is used by and in

possession of Shamari SMITH, and that the Target Device constitutes and contains evidence of

6

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 7 of 55

the Target Offenses and was used in the commission of the Target Offenses. There is reason to
believe Target Device 6 is located in the District of Connecticut. As described in more detail
herein, SMITH is known to reside in Waterbury, Connecticut at Target Premises 1 and subscriber
information for Target Device 6 revealed that SMITH had previously resided at other addresses
in Connecticut, including Manchester, Connecticut, Area code “860” corresponds to the District
of Connecticut, particularly the eastern part of Connecticut. Toll records obtained by
administrative subpoena on January 29, 2021 indicate that the phone was still active as of January
28, 2021.

12. Verizon, AT&T, T-Mobile, and Sprint are all wireless communications service
providers (collectively the “Service Provider”). As a provider of wireless communications service,
the Service Provider is a provider of an electronic communications service, as defined in 18 U.S.C.
§ 2510(15).

k-911 Precision Location Data for the Target Devices

13,‘ J also make this affidavit in support of an application for search warrants for
information associated with Target Devices 1 through 6. The information to be searched is
described in the following paragraphs and in Attachment A to the Target Device search warrants.
This affidavit is made in support of applications for search warrants under 18 U.S.C. §
2703(c)(1)(A) and Federal Rule of Criminal Procedure 41 to require the Service Provider to
disclose to the government the information further described in Section I of Attachment B to the
Target Device search warrants. Upon receipt of the information described in Section I of
Attachment B, government-authorized persons will review the information to locate items

described in Section II of Attachment B to the Target Device search warrants.

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 8 of 55

14. Because I am also seeking the prospective collection of information, including cell-
site location information, that may fall within the statutory definitions of information collected by
a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4), 1 also make this
affidavit in support of an application by the United States of America for an order pursuant to 18
U.S.C §§ 3122 and 3123, authorizing the installation and use of pen registers and trap and trace
devices (pen-trap devices) to record, decode, and/or capture dialing, routing, addressing, and
signaling information associated with each communication to or from the Target Devices.

Use of a Cell-Site Simulator for the Target Devices

15. also make this affidavit in support of a search warrant under Federal Rule of
Criminal Procedure 41 to authorize law enforcement to employ an electronic investigative
technique, which is described in Attachment B to the Cell Site Simulator Search Warrants, to
determine the location of the Target Devices identified herein, which is described in Attachment
A to the Cell Site Simulator Search Warrants.

16. Because collecting the information authorized by this warrant may fall within the
statutory definitions of a “pen register” or a “trap and trace device,” see 18 U.S.C. § 312703) &
(4), this warrant is designed to comply with the Pen Register Statute as well as Rule 41. See 18
U.S.C. §§ 3121-3127. This warrant therefore includes all the information required to be included
in a pen register order. See 18 U.S.C, § 3123(b)(1).

17. Thus, in summary, as it pertains to the Target Devices, the affidavit is submitted
in support of three search warrants for each Target Device: a) to search the device itself (hereafter
the “Target Device Search Warrants”); b) to obtain E-911 precision location information from the

respective Service Provider (hereafter the “Target Device Precision Location Search Warrant”);

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 9 of 55

and ¢) to utilize a cell-site simulator to assist in the location of the Target Devices (hereafter the
“Target Device Cell-Site Simulator Search Warrant”)

18. Based on the facts set forth in this affidavit, there is probable cause to believe that:
a) Target Devices 1 through 6 contain and constitute evidence of, and were used in the commission
of, the Target Offenses, for which the Court has authorized search warrants of the Target Devices,
and that the requested precision location information and utilization of a cell-site simulator will
assist in the location of the Target Devices; and b) BATISTE and ROBERSON are alleged to
have committed one or more of the Target Offenses for which the Court has authorized arrest
warrants and there is probable cause to believe that the location of Target Devices 1 through 4
will assist law enforcement in locating and arresting BATISTE and ROBERSON, who are both a
“person to be arrested” within the meaning of Federal Rule of Criminal Procedure 41(c)(4).

19, The Court has jurisdiction to issue the proposed Target Device Precision Location
Search Warrants and the Target Device Cell-Site Simulator Search Warrants because it is a “court
of competent jurisdiction” as defined in 18 U.S.C, § 2711. Specifically, the Court is a district court
of the United States that has jurisdiction over the offense being investigated; see 18 U.S.C,
§ 271 1(3)(A)(i).

20. The facts in this affidavit come from my personal observations, my training and
experience, my review of police reports, documents, surveillance video, and information obtained
from other law enforcement officers. This affidavit is intended to show merely that there is
probable cause for the requested warrants and does not set forth all my knowledge about this
investigation.

21. Based on the facts set forth in this affidavit, there is probable cause to believe that

BATISTE and ROBERSON committed the Target Offenses. There is also probable cause to
9

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 10 of 55

search the Target Premises and the Target Devices for evidence, instrumentalities, contraband,
or fruits of the Target Offenses. There is also probable cause to search the information described
in Attachment A and B to the Target Device Precision Location Search Warrants to enable
investigators to locate the Target Devices as well as BATISTE and ROBERSON so that the
requested search warrants may be executed and the Target Devices searched as authorized by the
Court, and to enable investigators to arrest BATISTE and ROBERSON. Finally, there is probable
cause to utilize a cell-site simulator to locate the Target Devices so that they may be located and
searched and to arrest BATISTE and ROBERSON for whom arrest warrants are also being sought.
BACKGROUND OF INVESTIGATION AND PROBABLE CAUSE

The Discovery of Francisco Roman, Jr.’s Body — Hartford, Connecticut

 

23. On December 26, 2020, at approximately 2042 hours, Hartford Police Dispatch
received simultaneous 911 calls reporting a vehicle that was on fire and parked in front of 114
Shultas Place along with a report of what sounded as a single gunshot in the same area.” Patrol
Officers were dispatched to this location and, upon arrival, located a black 2010 Acura ZDX Tech
parked along the curb line of 114 Shultas Place engulfed in flames. Hartford Fire Department
personnel arrived on scene moments later and extinguished the fire.

24. As fire department personne! extinguished the fire, they observed a male body in
the rear hatch pémnpartniedt The body had been severely burned and determined to be deceased.
Upon closer inspection, a spent shell casing was observed within the hatch compartment, several
inches from the body. The decedent also had metal handcuffs bound on one of his wrists indicating

that the decedent was taken against his will and placed within the rear of this vehicle.

 

2 The “gunshot” sound was likely the sound of the vehicle’s airbag exploding during the fire.

10

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 11 of 55

25. A subsequent search of the Acura revealed the following:

a. Fired cartridge casing stamped “Hornady 380 Auto” in the trunk to the right of
Roman’s body;

b. A bullet projectile under Roman’s body;
c, Fired cartridge casing stamped “Hornady 380 Auto” under Roman's body;

d. Melted gas can from the center console, from which a liquid sample was recovered
and sent to the State of Connecticut forensic lab;

e. Melted lighter fluid container from the front passenger’s side seat;
f. Deformed bullet projectile from the front trunk’s jack compartment; and
g. Roman’s Massachusetts driver’s license — the front passenger’s side floor.

26. A post-mortem examination of the body (later identified as Francisco Roman, Jr.)
was conducted on December 28, 2020, by Dr. Hays from the State of Connecticut Office of the
Chief Medical Examiner, During the examination, Dr, Hays observed gunshot wounds to Roman’s
torso, left shoulder and top of his head, with three projectiles recovered from Roman’s body, The
cause of death was determined to be gunshot wounds to Roman’s head, torso, and extremity and
the manner of death is homicide.

27, The 2010 Acura ZDX was secured, and Hartford Police Major Crimes Division
personnel were notified to assume the investigation. The vehicle was registered in the
Commonwealth of Massachusetts to Prauctece: Roman Jr,, with a date of birth of xx-xx-1992,

28. An investigation was also conducted as to the cause and origin of the fire by the
Hartford Police and the City of Hartford Fire Marshal. Responding Hartford fire personnel
detected a strong odor of gasoline and a gas can in the vehicle, The Fire Marshal responded to the
scene to investigate the cause and origin of the vehicle fire. The Fire Marshal determined that the

cause of the fire was “intentional” and that “flammable liquid” contributed to the fire’s ignition.

Il

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 12 of 55

Missing Person Investigation — Chicopee, Massachusetts

29. On December 25, 2020, at approximately 1635 hours, Chicopee (MA) Police
received a missing person complaint for a Francisco Roman, Jr. of 115 South Street, Apartment
10, Chicopee, MA. On December 25, 2020, Roman’s father went to the apartment looking for
Roman, The apartment was locked so Raciat's father broke a window to gain entry. Once inside,
Roman's father found the apartment in disarray with bleach poured throughout the apartment.
Chicopee police officers responded to Roman’s apartment and observed that bleach had been
poured throughout the apartment. Additional officers responded to Roman’s apartment and
processed and photographed the location.

30, Roman’s apartment was equipped with a Ring Home Surveillance System. The
surveillance video was retrieved and reviewed. The surveillance video captured Roman exit his
apartment on December 24, 2020, at approximately 2209 hours. At approximately 2303 hours,
surveillance video captured an unknown masked individual enter Roman’s apartment, seek out the
Ring camera and remove it from its mount, disabling the system. Responding law enforcement
officers observed no evidence consistent with forced entry, indicating the individual accessed the

apartment with a key,

Emergency Precision Location Information from Roman’s Phone

31, Massachusetts State Police investigators reported that when Roman went siento,
he was in possession of a cellular telephone and the phone was active from Deceinber 24, 2020 at
approximately 2300 hours until December 25, 2020, at approximately 0505 hours. Massachusetts
investigators submitted an exigent circumstances request to AT&T to obtain historical location
information and cell site location information from the time when Roman was reported missing.

GPS coordinates were plotted and the time-line placed Roman’s cellular phone in Chicopee at the

12

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 13 of 55

time he was abducted, leaving Chicopee headed southbound on December 25, 2020, at around
0020 hours, and traveling into Hartford, Connecticut, on December 25, 2020, at approximately
0050 hours, as more particularly described below,

32. Cell tower and precision location data obtained for Roman’s cellular telephone
(“Roman Phone Data”) showed its movement around the city of Hartford from approximately
0050 hours until approximately 0124 hours, on December 25, 2020, The combination of cell tower
and precision location data and video surveillance were used by investigators to verify the accuracy
of location estimates and to determine more precise estimates,

/

33,

13

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 14 of 55

City of Hartford C4 Video and Other Recordings — December 25, 2020

34. Hartford Police Major Crimes Division personnel accessed the City of Hartford’s
cameras associated with the Capital City Command Center (C4) Division. Investigators were able
to locate Roman’s black Acura ZDX on Broad Street in the City of Hartford on December 25,
2020, at approximately 0053 hours. This is consistent with the GPS coordinates obtained by the
Massachusetts State Police investigators for Roman’s cell phone, The C4 cameras captured the
black Acura being followed by a silver GMC Acadia and a blue Mitsubishi Lancer, According to
Massachusetts investigators, at approximately 0021 hours, a vehicle matching the description of
Roman’s Acura and a silver SUV consistent with a GMC Acadia are captured on a Chicopee City
camera at Center and Hampden Streets heading towards Route 391, Exit 2, which is an access .
route to Route 91 south.

35.  Hartford’s C4 cameras recorded the black Acura, silver GMC Acadia, and blue
Mitsubishi traveling on Washington Street before turning onto Lincoln Street, which is a one-way
street traveling westbound, at approximately 005 5 hours. All three vehicles travel outside the view
of the C4 cameras where they remained out of view for approximately four minutes.

36. From the C4 recordings, investigators observed the silver GMC Acadia’s marker
plate as Maryland 2DW7033. As the vehicles turned onto Lincoln Street, the black Acura ZDX
had marker plates affixed to its front and back. After approximately four minutes, the silver GMC
Acadia and the black Acura reappeared on the C4 cameras driving from Lincoln Street onto Broad
Street. Broad Street is the next intersecting street when traveling westbound on Lincoln Street, At
this time, the black Acura had both marker plates missing. The blue Mitsubishi Lancer was not
observed on the C4 cameras departing Lincoln Street with the other two vehicles. The C4 cameras

were unable to record constant visual surveillance of the vehicles as they traveled. At 0108 hours,

14

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 15 of 55

C4 cameras captured the silver GMC Acadia traveling northbound on Maple Avenue, away from
the area of Shultas Place, and turning left onto Jefferson Street.2 At approximately 0110 hours,
C4 cameras captured the GMC Acadia pull into a gas station at 234 Washington Street, The silver
GMC Acadia parked at a gas pump, where the front seat passenger exited the vehicle and entered
the station. The GMC Acadia remained at the gas station until approximately 0120 hours.

37, On December 26, 2020, after the discovery of the burning black Acura,
investigators obtained video surveillance recordings from a nearby residence.* A review of the
recordings revealed that the black Acura arrived and parked in the area of 114 Shultas Place,
Hartford, on December 25, 2020, at approximately 0103 hours. Where the black Acura stopped
on Shultas Place was in pattial view of this nearby surveillance camera, A review of the video
recording revealed that the black Acura appeared to remain at that same location on Shultas Place
until it was set on fire on December 26, 2020, at approximately 2039 hours, The directions of
travel by the black Acura and silver GMC in the early morning hours of December 25 is consistent
with the GPS coordinates from Roman’s phone obtained by the Massachusetts State Police,

Identification of BATISTE, the GMC Acadia and Target Device 1

38. The silver GMC Acadia, bearing Maryland marker plate 2DW7033, was
determined to be a vehicle rented from Enterprise Rent-A-Car (“Enterprise”), in East Hartford,

| Connecticut. Enterprise confirmed the vehicle had been rented by Brandon BATISTE, with a date

of birth xx-xx-1987, on December 4, 2020. The vehicle was rented under a 30-day contract but

 

3 Prior affidavits read that the GMC Acadia arrived at the gas station at 0108 hours. In reviewing the various
recordings, the GMC Acadia arrived at approximately 0110 hours,

4 Prior affidavits read that the video surveillance was from a business, but it was obtained from a residence.

15

 

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 16 of 55

was returned on December 26, 2020. Upon return of the GMC Acadia, Brandon BATISTE
immediately rented another vehicle, BATISTE provided Enterprise with cell phone number (413)
519-4989 (Target Device 1) in connection with the rental contract. Enterprise policy is to verify
the photographic identification, specifically the driver’s license, when renting a vehicle, and to list
that renter’s information on the rental contract. Review of the Enterprise business records obtained
pursuant to legal process show that both the GMC Acadia and the Dodge Charger were rented by

Brandon BATISTE: 400 nee

Moreover, investigators analyzed call detail records for this telephone and the three most contacted
numbers belonged to: a) his mother (Cheryl Chase); b) his father (Patrick Oliver a.k.a. Patrick
Batiste); and c) a female who resides at 18 Spring Street, Apartment 1L, Chicopee, MA.
BATISTE’s Massachusetts driver’s license lists his address as 18 Spring Street, Apartment 2L,
Chicopee, MA,

39, From security video recordings and records provided by Enterprise, investigations
were able to determine that BATISTE arrived at Enterprise in East Hartford at approximately 1202
hours on December 26, 2020, Security recordings captured BATISTE arrive in the GMC Acadia
and back into a parking spot across from the front entrance. BATISTE then appeared to clean out
the GMC before entering the building. At approximately 12:24 p.m., BATISTE exited the building
with an Enterprise employee where he picked up the replacement vehicle, a 2019 green Dodge
Charger, bearing Ohio marker plate HVS4782,

Emergency Precision Location Information from Roman’s Phone — December 25, 2020
40. Roman Phone Data indicated that after departing Hartford at approximately 0120

hours, on December 25, 2020, the device travelled on Interstate 84 (“I-84”) westbound to the area

16

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 17 of 55

of Southington, Connecticut, at approximately 0140 hours, on December 25, 2020, At
approximately 0238 hours, Roman’s phone appeared to be moving northeast on or near 1-84 and
then north on or near I-91, arriving back in the Springfield area around 0313 hours, and near the
Chicopee Center area at 0319 hours. The City of Chicopee camera at Center and Hampden Streets
captured a silver SUV, consistent with a GMC Acadia, traveling into Chicopee from Route 391,
exit 2, at approximately 0317 hours. From approximately 0449 to 0505 hours, Roman’s phone
appears to move in the general areas of Siondway Street in Chicopee Falls and Liberty Street by
the Springfield plaza area of Springfield. At 0500 hours, a City video camera recorded the GMC
Acadia on Broadway near Abby Memorial Drive, which is in the Springfield Plaza area, heading
towards the area of Liberty Heights, At approximately 0505 hours, the Roman phone appeared to

have been in the area of Liberty Heights in Springfield.

41. ses

17

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 18 of 55

t
i

43,

18

 

 

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 19 of 55

}
|

44,

19

eS

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 20 of 55

45. As described herein, Target Device 1 was the number BATISTE provided to ~
Enterprise in connection with his rental of the GMC Acadia.

46, |ROBERSON has a pending criminal case in Hampden County, Massachusetts
where he was released on a $5000 bail. On January 26, 2021, ROBERSON had a court status
hearing and probation check in. According to the Massachusetts’ Probation Office, ROBERSON
provided them 19 Poplar Place, Waterbury, Connecticut as his residence and three phone numbers:
a) (203) 297-4727 (Target Device 3), b) (860) 281-3198 (Target Device 6) (SMITH’s phone),

and c) (413) 285-0465.

4/7. On January 8, 2021, United States Magistrate Judge Thomas O, Farrish authorized
a search warrant for records and information associated with certain cellular towers operated by
AT&T, Verizon, T-Mobile and Sprint. On January 12, 2021, AT&T complied with the search
warrant. Target Device 4 is serviced by AT&T. AT&T cell tower records revealed the

following?:

 

5 Only AT&T and Verizon cell tower records have been received thus far and therefore the analysis of all
cell records has not been completed.

20

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 21 of 55

a, At some time from 0050 hours to 0100 hours on December 25, 2020, Target
Device 4 used data provided by an AT&T cell tower that provided service to
Lincoln Street (Hartford), between Washington and Broad Streets;

b, At some time from 0100 to 0110 hours on December 25, 2020, Target Device
4 initiated a call using an AT&T cell tower that provided service to 114 Shultas
Place, Hartford, to Target Device 3, which is a phone serviced by T-Mobile;

48. At some time from 0105 hours to 0125 hours on December 25, 2020, Target
Device 4 used data provided by an AT&T cell tower that provided service to 234 Washington
Street, Hartford (the Mobil Gas station where the GMC Acadia is located from 0110 to 0120 hours
on December 25. 2020.

49. Investigators also obtained call detail records from Target Devices 1 through 4. A
review of the call detail records show that these devices were in regular contact with each other at
times relevant to the investigation. For example, on December 24, 2020, at approximately 2007
hours, Target Deyice 4 (ROBERSON’s phone) called Target Device 2 (BATISTE’s phone).
Shortly thereafter, at approximately 2030 hours, Target Device 2 called Target Device 5
(GARCIA), At approximately 2044 hours, Target Device 5 called Target Device 2. At
approximately 2112 hours, Target Device 5 called Target Device 2.

50, At approximately 2207 hours, which the investigation has revealed is nearing the
time of Roman’s abduction, Target Device 3 (ROBERSON’s phone) began communicating with
Target Device 4 (ROBERSON’s other phone). Thereafter, Target Device 3 communicated with
Target Device 4 until approximately 0107 hours and during this time neither Target Device 3 nor

Target Device 4 called or communicated with any other telephone. For example,

21

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 22 of 55

a)

b)

d)

as

beginning at 2325 hours, on December 24, 2020, Target Device 3 called Target
Device 4, with the call lasting approximately 9:18 minutes. Target Device 4 is
utilizing a cell site in the area of Chicopee center.

beginning at 2357 hours, on December 24, 2020, Target Device 3 again called
Target Device 4, with the call lasting approximately 4:02 minutes. Target Device
4 is utilizing a cell site in the area of Chicopee center,

beginning at 0017 hours, on December 25, 2020, Target Device 4 called Target
Device 3, with the call lasting approximately 4:00 minutes. Target Device 4 is
utilizing a cell site in the area of Chicopee center.

beginning at 0035 hours, on December 25, 2020, Target Device 4 again called
Target Device 3, with the call lasting approximately 20;14 minutes. Target
Device 4 utilized multiple cell sites during this call, with the first site a tower near
I-91 in Enfield, Connecticut, and the last cell site a tower on Retreat Avenue,
Hartford, Connecticut.

beginning at 0100 hours, on December 25, 2020, Target Device 4 again called
Target Device 3, with the call lasting approximately 6:28 minutes. Target Device
4 utilized multiple cell sites during this call, with the first site a tower along Vernon
Street, Hartford, Connecticut, and the last cell site a tower on Retreat Avenue,
Hartford.

The call detail records revealed that in the time immediately preceding the

abduction and murder of Roman through the time when Roman was left dead or dying handcuffed

in the rear of his Acura, the ROBERSON phones (Target Devices 3 and 4) were in communication

with each other, It is highly unlikely that ROBERSON would be calling himself. It is therefore

likely that someone was using one of ROBERSON's phone during this time. From the review of

cell site and precision location data received and analyzed by investigators, and comparing those

records to video surveillance described herein, it is evident that one perpetrator drove the GMC

Acadia and one perpetrator drove Roman’s Acura. Given the manner in which this crime was

committed, the perpetrators would have been in communication with each other as they traveled

to Hartford, coordinated the removal of the marker plates from Roman’s vehicle on Lincoln Street,

and arranged the abandonment of Roman’s Acura on Shultas Place. For example, as described

22

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 23 of 55

above, beginning at 0035 hours, on December 25, 2020, Target Device 4 had a 20-minute call
with Target Device 3. This 20-minute call would have concluded at eeirishnasty 0055 hours,
or when the Hartford C4 cameras recorded the GMC Acadia and Roman’s Acura arrive on Lincoln
Street, Hartford, and where the vehicles remained for approximately four minutes while the marker
plates were removed from the Acura, as described earlier in this Affidavit.

52. Moreover, video surveillance obtained from Hartford Hospital security cameras
captured what appeared to be a dark color sedan turn onto Shultas Place at approximately 0102
hours, At approximately 0104 hours, the same video surveillance captured a person wearing dark
clothing walk from Shultas Place to Maple Avenue where the person waited on or near the
sidewalk, At approximately 0106 hours the video captured a SUV type vehicle arrive at the corner
of Maple Avenue and Shultas Place where the person was last standing. The vehicle stopped and
seconds later departed. The individual who was at the corner is no longer seen in the recording.
Approximately one minute later, the GMC Acadia is captured on a C4 camera traveling north on
Maple Avenue. As noted above, beginning at 0100 hours, Target Device 4 had a 6 4 minute call
with Target Device 3. This 6:28 minute call would have concluded at approximately 0106 hours,
or when the pedestrian is picked up at the corner of Shultas Place and Maple Avenue by a SUV
that is recorded on Hartford C4 cameras traveling north on Maple Avenue at approximately 0107
hours.

53, When the GMC Acadia arrived at the Mobil Mart it had now had a front seat

passenger. Sect

54, Target Telephones 3 and 4 are not in communication with Target Telephones 1

and 2 until approximately 0226 hours on December 25, 2020 when Target Device 4
23

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 24 of 55

communicated with Target Device 2. Shortly thereafter, at approximately 0239 hours, Target
Device 3 communicated with Target Device 1. Following that call, at approximately 0307 hours,
Target Device 4 communicated with Target Device 1.

55. As detailed below, it is about this time where the cell site and precision location
data show Target Device 1 and the Roman phone travel east on I-84 to I-91 and eventually return
to Chicopee. Meanwhile, Target Device 4 remained in Waterbury.

Further Identification of ROBERSON

56. i ‘P- , as corroborated by information
from Massachusetts State Probation, investigators viewed multiple images posted to the Kevin
Robert Facebook Account, which was identified by ‘ as ROBERSON’s account.

57. One image, posted on December 8, 2020, showed a black male wearing a
Billionaire Boys Club t-shirt with a gold necklace and a black hat. The male has a tattoo that reads
“RIP” vertically on the lateral side of his forearm, and another tattoo that reads “CUTT” on the
medial side of his forearm, The bottom part of the CUTT tattoo is not visible in the image. Another
image, posted on August 10, 2020, showed a shirtless black male standing with a light skinned
black female on a beach, The male in the photograph appeared to have a distinct, large vertical
scar in the center of his abdomen.

58, . Calvin ROBERSON was booked into the Massachusetts Department of Corrections
in 2008, and numerous photographs were taken of him and his tattoos, One booking photograph
shows ROBERSON with a distinct, large vertical scar on his abdomen. Another DOC booking
photograph shows Roberson with a tattoo on the interior of his left arm that includes a vertical “C
U T T” and what appears to be part of a larger tattoo that may include the top of the letter “Y” at

the bottom. ROBERSON’s DOC records indicate that his nickname “Cutty,”
24

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 25 of 55

Another DOC booking photograph shows a vertical “RIP” on the lateral portion of
ROBERSON’s left forearm. ROBERSON’s DOC documented scars and tattoos appear to match

those on the individual depicted in the Kevin Robert Facebook page.

29.

60,

25

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 26 of 55

61,

62. GARCIA’s residence at 109 Grape Street, Chicopee is a short distance from
Roman’s residence at 115 South Street. Investigators have obtained and reviewed public and
private video surveillance from numerous parts of Chicopee at times relevant to their investigation.
According to video surveillance recordings, on December 24, 2020, at approximately 2214 hours,
a GMC Acadia turned onto Grape Street from Springfield Street and then appeared to turn right
(east) on Auburn Street (which is a dead end). Auburn Street is approximately 4 block south of
109 Grape Street. At approximately 2227 hours, Roman’s Acura is recorded turning north onto
Grape Street from Springfield Street and appeared to stop before reaching Elm Street, the next
intersection after Auburn Street. Elm Street is approximately 4 block north of 109 Grape Street.
Neither the GMC Acadia nor Roman’s Acura are captured on any the surveillance recordings
obtained by investigators until approximately 2251 hours, At 2251 hours, video surveillance
recorded Roman’s Acura turn westbound onto Springfield Street from Grape Street. At
approximately 2253 hours Roman’s Acura turned into the parking lot of 115 South Street. At 2303
hours, as described above, Roman’s Ring camera captured an unknown person, wearing a mask,

enter Roman’s apartment and then turn to the Ring camera and tear it from the wall, At 2323

26

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 27 of 55

hours, video surveillance recorded Roman's Acura depart the parking lot at 115 South Street and
turn onto South Street and then onto Nonotuck Avenue.

63. The call detail records also show Target Device 2 (BATISTE) was in frequent
communication with Target Device 5 (GARCIA) during the evening of December 24, 2020. More
particularly Target Device 2 and Target Device 5 were in communication with each other on
multiple occasions from approximately 1858 hours through 2112 hours. Call detail records also
revealed that between 0120 hours and 0125 hours, on December 25, 2020, there were multiple
outgoing communications from Target Device 3 (ROBERSON) to Target Device 5,

64,

low

65. Unless specifically deleted, Target Device 5 will contain evidence of
communications with BATISTE and ROBERSON, and possibly Roman, such as call logs, contact
information, SMS and MMS messages, and other communications made through Wi-Fi based
communication Apps, such as WhatsApp or Facebook messenger.

Probable Cause to Search Target Premises 1 and Target Device 6
66, On December 26, 2020, Massachusetts investigators learned from Roman’s family

members that there was a Snapchat video of a female allegedly wearing Roman’s hat, earrings,

27

 

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 28 of 55

and a necklace he purchased, Investigators were informed that the female’s Snapchat name was
“Kingkoda,” who goes by the name of “Dakota,” and is a stripper at The Fifth Alarm, The Fifth
Alarm is an adult entertainment club located in Springfield, Sisasachnstitia, Investigators obtained
a phone number for the Fifth Alarm and contacted one of the bartenders and asked if she knew of
anyone by the name of “Dakota.” The bartender stated she did not know “Dakota” personally and
did not know her real name but told investigators that “Dakota’s” Facebook account was under the
name of “Prima Donna Smith.”

67. Investigators located the Facebook account in the name of “Prima Donna Smith”
and observed publicly available pictures of a female that was similar in appearance to the female
on the Snapchat video. This female also had a tattoo on her shoulder, as did the female in the
Snapchat video. The “Prima Donna Smith” Facebook profile listed a date of birth of xx-xx-1988.
The account also listed several relatives. From the information in the Facebook profile,
Massachusetts investigators developed the name of Shamari R. SMITH, with the same date of
birth of xx-xx-1988,

68. Investigators searched a public records database to which law enforcement officers
have access and identified telephone number (860) 281-3198 as a telephone number associated
with SMITH in 2020. Thereafter, investigators served an administrative subpoena on Sprint, the
service provider for telephone number (860) 281-3198. This phone is subscribed to Shamati
SMITH at 19 Poplar Place, Third Floor, Waterbury, Connecticut. According to the subscriber
records provided by Sprint, this address was effective as of March 23, 2020, and that the same
account also lists a historical billing name of “Dakota Rodriguez.” Additionally, according to
Connecticut Information Sharing System (CISS), which is a comprehensive, state-wide criminal

justice information technology system that provides the ability to electronically share offender

28

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 29 of 55

information within Connecticut’s criminal justice community, ROBERSON also resides at 19
Poplar Place, Third Floor, Waterbury, Connecticut,

69. Investigators determined that SMITH was arrested by the Massachusetts State
Police in Springfield in February of 2020. This arrest report listed SMITH’s occupation as a dancer
at the Fifth Alarm, and the booking photograph appeared to match the female subject in the
“kingkoda” Snapchat postings. Additionally, investigators obtained a police report from the
Springfield Police Department which documented an interaction with SMITH. This report
indicated that SMITH went by the name “Dakota” and worked at the Fifth Alarm. Investigators
reviewed additional social media accounts for SMITH and located an Instagram account that had
numerous publicly visible images of SMITH and listed her Snapchat account as “kingkodahh,”

70. On December 28, 2020, W-1 informed Massachusetts investigators that she and
Roman went to a jewelry store in Boston on December 23, 2020 because he wanted to pick up her
Christmas present. W-1 said that the gift was a necklace with a letter “F” pendant. W-1 said Roman
gave her the gift on December 23, but she insisted Roman give it to her on Christmas day instead,
W-1 said she had the necklace in her possession until the following day, W-1 stated she went to
Roman’s apartment on December 24, at approximately 5:49 p.m. to give the necklace to Roman.
W-1 said she texted Roman to let him know she was outside. Roman then unlocked his car from
inside his shattéant and she put the tiecklace in his car and left.

71. W-I showed investigators multiple Snapchat posts of a female with the Snapchat
vanity name of “KingKoda” who W-1 said was wearing her necklace. W-1 stated the female in
the yideo was also wearing Roman’s earrings and hat. Observed in one video clip was a female
wearing a dark colored baseball style hat with “Gucci” written on the front, a pair of distinct large,

circular earrings, and a distinctly designed necklace with a large letter “F” pendant that appeared

29

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 30 of 55

to be studded with diamonds or a similar material. Also observed on the post was the date of the
post “Dec. 26” with a heart emoji. In this one video clip the female appears to be zooming in and
admiring her jewelry. Included below are two screenshots ftom this video clip which show the

female’s face and a closeup view of the necklace.

a a
wee ea

 

72. On January 20, 2021, W-1 spoke with detectives and provided additional
information and videos regarding the necklace and Roman’s personal items. W-1 stated that on
December 23, 2020 she drove with Roman to Boston to finish Christmas shopping. W-1 stated
that Roman wanted to stop at the Mr. Exclusive jewelry store to make a payment on some jewelry
he was getting custom made. W-1 stated when they arrived at Mr. Exclusive, she dropped off

Roman because there was no parking on the street. W-1 stated when Roman returned to the car,
30
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 31 of 55

he asked her what she wanted for Christmas. Roman then gave W-1 the necklace with the “F”
pendant as her Christmas gift. W-1 provided investigators with a video she took of herself holding
the necklace and “F” pendant in the original box, which was time stamped 5:43 p.m. on December
23, 2020. The price tag is visible in the image and appears to read “$8490.99.” This necklace
appears very similar in appearance and design to the necklace that Shamari Smith can be seen
wearing on her Snapchat story under the display name of “Kingkoda” on December 26, 2020.

73.  W-1 provided additional photos and text messages to support her claim that Roman
had purchased and given the necklace and letter “F” pendant to her on December 23, 2020.

3:317

Boston, MA

i 5a

| got chesxa a iced out piece
boule al lee!
Yeoo
wie
fellate ja lee tale uaa
Nah she
Don't
A dope.
ehh ties = today love it

i got a her a rose gold solid iced
out F

Big rocks lol
Word
Her friends r gonna be sick

i

 

>

74. | W-1 also provided pictures of Roman wearing the same dark colored “Gucci?
baseball hat with “Gucci” written on the front and the same style earrings that Smith can be seen
wearing on her Snapchat story on December 26, 2020. Included below are cropped and zoomed

images showing Roman’s earrings and hat.

3]
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 32 of 55

 

75. W-1 said she called the manager at Mr. Exclusive after Roman was found dead
because she knew they were still customizing a piece of jewelry for him that she wanted to pay off
and keep so she could have something to remember him by. The manager informed her that he
believed Roman had store credit and that was what he was using to purchase gifts.

76. On January 20, 2021, a Massachusetts State Police investigator spoke with Aaron
Youshie, who is the manager at Mr. Exclusive jewelry store in Boston. Youshie informed
investigators that he remembered Roman purchasing the necklace and “F” pendant on December
3 23, 2020. Youshie stated that Roman had store credit which he used to pay for the necklace a
the “F” pendant. Youshie stated that Roman appeared to be in a rush and was not given a receipt.
Youshie stated that he provides hand-written receipts and because Roman left before Youshie
could complete the receipt for the transaction, he did not have one on file to provide investigators.

77.

32
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 33 of 55

re

78. ASnapchat vanity name is different from the account’s username. The vanity name
can be changed by the user, but the username remains the same over time and is needed to
particularly identify the account, The name “kingkoda” appears to be a vanity name, and Smith’s
Instagram profile indicated that her Snapchat username is “kingkodahh.” To corroborate Smith’s
Snapchat username, on or about January 22, 2021, Hartford investigators contacted W-1 and asked
her if she had additional information on the “kingkoda” account. W-1 sent Hartford investigators
a screenshot of the account information which included the vanity name “kingkoda” and username
“kingkodahh.”

79,  Snapchat users can make a “snap,” which is a picture or video message taken and
shared with other Snapchat users in real-time, ‘The sender of a snap has the option of setting a
timer for how long a snap can be viewed, Orie snap has been Howed, it is no longer visible to
the recipient. Snapchat users can send text messages to others using the Chat feature. Once a user
leaves the Chat screen, messages viewed by both the sender and the receiver will no longer be
visible, The application notifies other users when they are online so that can begin messaging each
other, In addition, Snapchat users can send pictures to other users by utilizing the camera on their

device. Pictures can also be sent from the saved pictures in the photo gallery of the device.

33

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 34 of 55

80. “Our Stories” is a collection of user submitted “Snaps” from different locations and
events. A Snapchat user from different locations and events. A Snapchat user, with the location
services of their device turned on, can contribute to a collection of snaps regarding the event. For
example, multiple different Snapchat users at an event could all contribute to the same “Our
Stories” collection by sharing their snaps, eyen if they do not know each other. Users can also
view “Our Stories” events if they are not actually present at the event by subscribing to the story.
In addition to “Our Stories,” a Snapchat user can keep a sort of photo/video diary using the “Story”
feature. Each snap in a “Story” documents the usetr’s experience. Based on the user’s privacy
settings, the photos and videos added to a “Story” can be viewed either by everyone on Snapchat
or just the user’s friend. Stories are visible to other users for up to 24 hours.

81. | While a Snapchat message may disappear, the record of who sent it and when it
was sent still exists. Snapchat records and retains information that is roughly analogous to the call
detail records maintained by telecommunications companies. This includes the date, time, sender,
and recipient of a snap. Additionally, the user can save the Snapchat video or photograph in the

Memories section of the application on the user’s cellular device.

82.

34

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 35 of 55

83.

d/
&/
ws
AS
\
84,
|

85. ,

a5

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 36 of 55

 

86.
qh
AS
87.

36

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 37 of 55

a
é
90, ae
pa !
91,

af

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 38 of 55

92."

38

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 39 of 55

93. Below is ROBERSON’s Facebook picture identified _ and a still
photograph obtained from the Mobil Mart video which depicted the GMC Acadia front seat

passenger on December 25, 2020.

 

O07 2 Comments

 

ot) tien (D Comment @ Shave

94,

95. Additionally, after Roman was reported missing, Massachusetts investigators
located at Roman’s apartment an empty box for a Sony PlayStation 5. The empty box identified
the console’s serial number as AJ36550097. Sony launched its highly anticipated PlayStation 5 in
November 2020 and according to various media outlets Sony exceeded all time sale records for a
gaming console, making it a highly coveted and difficult item to acquire. Investigators requested

by subpoena subscriber information, login activity, and email address screen name for this console.

39
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 40 of 55

On February 3, 2021, Sony produced records in response to the subpoena. Sony reported that the
console was accessed by an online identification of “ghost203413” with the sign-in identification
calrob1988@pmail.com., with an address in Waterbury, Connecticut, According to Sony, the
initial login from that account was December 26, 2020 at approximately 06:30 a.m., utilizing an
IP address owned by Comcast in Connecticut,

96. Based on the foregoing, there is probable cause to believe, and I do believe, that
there is evidence of the Target Offenses located in Target Premises 1 to include clothing,
property, and jewelry owned or possessed by Roman on the night he was kidnapped and murdered,
as well as Target Devices 3, 4 and 6. There is also probable cause to believe that the clothing and
jewelry seen on the surveillance yideo from Mobil Mart on December 25, 2020 will be in Target
Premises 1. I know from my training and experience that clothing and personal effects are
typically kept in a person’s primary residence and persons will keep their clothing for long periods
of time including when they move from residence to residence.

Probable Cause to Search Target Premises 2 and 3

97. As noted above, historical cell tower and video surveillance has revealed that
BATISTE has traveled to a storage location in South Hadley, MA, at times relevant to this
investigation. For the reasons set forth herein, there is probable cause to believe, and I do believe,
that fruits, instrumentalities, wild 'ovidenee of the Tarpet Offenses are located th one or both of
storage units to which BATISTE has access.

98, On January 11, 2021, at approximately 11:45 a.m., Massachusetts investigators
traveled to Community Self-Storage located at 22 Industrial Drive, South Hadley. Investigators

learned that units A27 (Target Premises 2) and A28 (Target Premises 3) were rented by Patrick

40

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 41 of 55

Oliver, According to Massachusetts CJIS records, Patrick Oliver also uses the name Patrick
Batiste and is believed to be Brandon BATISTE’s father.

99. Investigators obtained video surveillance recordings from Community Self
Storage, as well gate access logs and access codes assigned to Oliver. From these records and
video recordings, investigators identified multiple times that the storage facility had been accessed
using Oliver’s code with vehicles associated with Brandon BATISTE,

100. For example, on the date of Roman’s abduction, on December 24, 2020, at
approximately 1530 hours, a GMC Acadia, bearing Maryland matker plate 2DW7033 (the vehicle
rented by BATISTE on December 4, 2020 from Enterprise), traveled eastbound on Industrial
Avenue before it pulled up to the front gate of the storage facility. The operator reached out of the
vehicle window with his left hand out and entered a code into the code pad before the gate opened.
The operator drove the vehicle forward and toward the west side of the facility (in the direction of
storage units A27 and A28). At approximately 1548 hours, the GMC Acadia returned to the gate
from the same direction. The operator reached out of the driver’s side window and entered a code
into the code pad. From the security recording, the operator appears to be a black male wearing a
black and grey camo long sleeve shirt. The gate opened, and the vehicle pulled forward and drove
onto Industrial Drive. Historical location records obtained for Target Device 1 indicated that it
was in the area of Community Self Storage on December 24, 2020, at around 1529 hours.

101. At approximately 0738 hours on December 25, 2020, video surveillance camera
recorded the GMC Acadia arrive and park at 109 Mildred Avenue, Springfield, the residence of
Chazalyn Santa-Colon, a known female associate of BATISTE. There is also a front seat

passenger, who appears to be female. The operator exited the GMC and is wearing a black/grey

41

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 42 of 55

camo long-sleeve hooded shirt or sweatshirt and a black/grey camo pants. The shirt or sweatshirt
has what appeared to be a white Puma logo,

102. At approximately 1327 hours, on December 26, 2020, a green Dodge Charger,
bearing Ohio marker plate HVS4782 (the vehicle obtained by BATISTE from Enterprise on
December 26, 2020 in exchange for the GMC Acadia) pulled up to the front gate of the storage
facility from Industrial Drive. The operator reached out of the window with his left hand and
entered a code into the code pad before the gate opened. The operator pulled the vehicle forward
and drove toward the west side of the facility (in the direction of Target Premises 2 and 3). From
video surveillance, investigators observed a black male, wearing a black hat with a light-colored
logo, sitting the driver seat. [t did not appear that anyone else was in the vehicle. At approximately
1343 hours, the Dodge Charger vehicle exited the facility without entering a gate code as the gate

rE

was already open, tumed right and traveled westbound on Industrial Ave.

103.

42

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 43 of 55

hours, the Dodge Charger arrived at the storage facility where Target Premises 2 and 3 are
located.

104, At approximately 1431 hours, security video from the area of 15 Beacon Circle,
Springfield (residence of Nydia Miranda, a known female associate of BATISTE) captured the
green Dodge Charger arrive and park, At approximately 1439 hours, the same security video
captured a white Honda Accord coupe arrive and park in the space next to the green Dodge Charger
directly in front of 15 Beacon Circle. At approximately 1849 hours, a pedi went to the white
Honda Accord and opened the trunk, and then walked to the green Dodge Charger and opened that
trunk and remove something. The person then went to the open trunk of the white Honda Accord
coupe and appeared to place the item into the Honda trunk. Investigators confirmed that Nydia
Miranda, a known female associate of BATISTE, owns a 2013 white Honda Accord coupe and
resides at 15 Beacon Circle. The person then walked towards the direction of 15 Beacon Circle
before returning to the white Honda Accord. The person then departed in the white Honda.

105,

106. BATISTE also appeared to have accessed Target Premises 2 and/or 3 on January

1, 2021. At approximately 1455 hours, a white Honda Accord bearing Massachusetts marker plate

43

 

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 44 of 55

2MR224 pulled up to the main gate to exit the facility, This vehicle is registered to Chazalyn Santa-
Colon, 109 Mildred Avenue, Springfield, and is a known female associate of BATISTR. The
vehicle came from the west side of the facility. The operator opened the driver door and leaned
out to enter a code into the code pad, The operator was a black male wearing a black coat. The
gate opened and the vehicle pulled forward and turned right onto Industrial Drive westbound.

107,

108.

TECHNICAL TERMS FOR SEARCH OF TARGET DEVICES
109. As it pertains to the requested search warrants for the Target Devices, that based

on my training and experience, [ use the following technical terms to convey the following

44

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 45 of 55

meanings:

. Wireless telephone: A wireless telephone is a handheld wireless device used

primarily for voice communication through radio signals, These telephones send
signals through networks of transmitter/receivers called “cells,” enabling
communication with other wireless telephones or traditional “land line” telephones,
A wireless telephone usually contains a “call log,” which records the telephone
number, date, and time of calls made to and from the phone, In addition to enabling
voice communications, wireless telephones now offer a broad range of capabilities.
These capabilities include, but are not limited to: storing names and phone numbers
in electronic “address books;” sending, receiving, and storing electronic
communications such as text messages and email; taking, sending, receiving, and
storing photographs and video; storing and playing audio files; storing dates,
appointments, and other information on personal calendars; and accessing and
downloading information from the Internet. Wireless telephones may also include
global positioning system (“GPS”) technology for determining the location of the
device.

. Digital camera; A digital camera is a device that records still and moving images

digitally. Digital cameras use a variety of fixed and removable media to store
recorded images. Images can usually be retrieved by connecting the camera to a
computer or by connecting the removable storage medium to a separate reader.
Removable storage media include various types of flash memory cards or miniature
hard drives. Most digital cameras also include a screen for viewing the stored
images. This storage media can contain any digital data, including data unrelated
to photographs or videos.

GPS: A GPS navigation device uses the Global Positioning System (“GPS”) to
display its current location. It often contains records of the locations where it has
been and addresses and directions to locations programmed by the user. The Global
Positioning System consists of 24 NAVSTAR satellites orbiting Earth, Each
satellite contains a precise clock and repeatedly transmits by radio a mathematical
representation of the current time, combined with a special sequence of numbers.
These signals are sent by radio, using specifications that are publicly available. A
GPS antenna on Earth can receive those signals. When a GPS antenna receives
signals from at least four satellites, a computer connected to that antenna can
mathematically calculates the antenna’s latitude, longitude, and sometimes altitude,
with a high level of precision.

. IP Address: An Internet Protocol address (or simply “IP address”) is a unique

numeric address used by computers on the Internet. An IP address is a series of
four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
Every computer attached to the Internet computer must be assigned an IP address
so that Internet traffic sent from and directed to that computer may be directed
properly from its source to its destination. Most Internet service providers control

45

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 46 of 55

a range of IP addresses. Some computers have static-that is, long-term-IP
addresses, while other computers have dynamic-that is, frequently changed-IP
addresses.

e. Internet: The Internet is a global network of computers and other electronic devices
that communicate with each other. Due to the structure of the Internet, connections
between devices on the Internet often cross state and international borders, even
when the devices communicating with each other are in the same state.

110. Based on my training, experience, I know that the Target Devices have different
capabilities that allow them to serve as a wireless telephone, digital camera, portable media player,
GPS navigation device, and PDA. In my training and experience, examining data stored on devices
of this type can uncover, among other things, evidence that reveals or suggests who possessed or
used the device, as well as evidence relating to co-conspirators with whom the Target Devices
were in communication.

111. With regard to the Target Devices, I request permission to enter and search the
devices for evidence relating to the Target Offenses, including evidence of communications
beter and among BATISTE, ROBERSON, GARCIA, and SMITH, and/or other co-
conspirators, involved in the kidnapping and murder of Francisco Roman, Jr., and the destruction
of Roman’s vehicle. Based on my training and experience, and as set forth in this affidavit, I
believe that BATISTE and ROBERSON used wireless telephones to communicate with each other
to coordinate. Roman’s abduction and the transportation of Roman from Chicopee, Massachusetts
to Hartford, Connecticut, Furthermore, based on my training and experience, I know that internet
browsing history in wireless phones can contain evidence of internet searches for locations and
addresses of businesses associated with criminal activity such as locations used to conceal or

secure evidence, as well as renting or leasing vehicles used by co-conspirators to commit the Target

Offenses. Internet browsing history could also identify the user of the Target Devices based on

46

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 47 of 55

the website and locations they access. Also based on my training and experience, wireless phones
may contain videos and images of coconspirators, their possession of evidence associated with the
Target Offenses, such as Roman’s jewelry and clothing, and weapons and tools used to commit
the Target Offenses, locations visited by the perpetrators before, during, and after the crimes
committed, and clothing worn by the perpetrators. I also know that such images or videos might |
be stamped with a date and time, as well geolocation data, that would assist investigators in
establishing a timeline and locations relevant to the Target Offenses. I also know based on my
experience and training that some wireless phones are equipped with GPS data, which would also
show locations relevant to the abduction and murder of Roman, as well as the destruction of
Roman’s vehicle.
ELECTRONIC STORAGE AND FORENSIC ANALYSIS OF TARGET DEVICES

112. Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can sometimes
be recovered with forensics tools.

113. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct evidence
of the crimes deseribed on the warrant, but also forensic evidence that establishes how the Target
Devices were used, the purpose of their use, who used it, and when. There is probable cause to
believe that this forensic electronic evidence might be on the Target Devices because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a

file (such as a paragraph that has been deleted from a word processing file).

47

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 48 of 55

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who
used them, and when,

d. The process of identifying the exact electronically stored information on a storage
medium that is necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves, Therefore, contextual
information necessary to understand other evidence also falls within the scope of
the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is
not prevent on a storage raed fut |

114. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrants I am applying for would permit the examination of the Target Devices
consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose many

48

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 49 of 55

parts of the device to human inspection in order to determine whether it is evidence described by
the warrant,

115. It is also requested that the warrant be deemed executed once the Target Devices
have been seized in the manner described above, and that further analysis of the images be
permitted at any time thereafter, with the following limitation.

INFORMATION RELEVANT TO THE REQUEST FOR PRECISION LOCATION
DATA AND OTHER INFORMATION FROM THE TARGET DEVICES

Cell Site Data

116. Based on my training and experience, I know that the Service Provider can collect
cell-site data on a prospective basis about the Target Devices, Based on my training and
experience, I know that for each communication a cellular device makes, its wireless service
provider can typically determine: (1) the date and time of the communication; (2) the telephone
numbers involved, if any; (3) the cell tower to which the customer connected at the beginning of
the communication; (4) the cell tower to which the customer was connected at the end of the
communication; and (5) the duration of the communication. I also know that wireless providers
such as the Service Provider typically collect and retain cell-site data pertaining to cellular devices
to which they provide service in their normal course of business in order to use this information
for various business-related purposes,

E-911 Phase II / GPS Location Data

117. Iknow that some providers of cellular telephone service have technical capabilities
that allow them to collect and generate E-911 Phase II data, also known as GPS data or latitude-
longitude data. E-911 Phase II data provides relatively precise location information about the

cellular telephone itself, either via GPS tracking technology built into the phone or by triangulating

49

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 50 of 55

on the device’s signal using data from several of the provider’s cell towers. As discussed above,
cell-site data identifies the “cell towers” (i.e., antenna towers covering specific geographic areas)
that received a radio signal from the cellular telephone and, in some cases, the “sector” (i.e., faces
of the towers) to which the telephone connected. ‘These towers are often a half-mile or more apart,
even in urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower
closest to a wireless device does not necessarily serve every call made to or from that device.
Accordingly, cell-site data is typically less precise that E-911 Phase II data.

118, Based on my training and experience, I know that the Service Provider can collect
B-911 Phase II data about the location of the Target Devices, including by initiating a signal to
determine the location of the Target Devices on the Service Provider’s network or with such other
reference points as may be reasonably available.

119. Location information can be in the form of historical records, For Verizon, this
would include any reports. of device activity that would include the approximate latitude and
longitude of the device at the time of the activity, direction and distance from the tower, and other
location related information commonly referred to as an RTT (Round Trip Timing), EVDO,
ALULTE, and Levdort report. This further includes any other report similar in nature.

120. For AT&T, this would include any reports of device activity that would include the
approximate latitude and longitude of the device at the time of the activity, direction and distance
from the tower, and other location related information commonly referred to as a NELOS report.
This further includes any other report similar in nature,

121, For T-Mobile, this would include any reports of device activity that would include

the approximate latitude and longitude of the device at the time of the activity, direction and

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 51 of 55

distance from the tower, and other location related information commonly referred to as TDOA,
Timing Advance, or TrueCall Information. This further includes any other report similar in nature.

122. As to Sprint, this would include any reports of device activity that would include
the approximate latitude and longitude of the device at the time of the activity, direction and
distance from the tower, and other location related information commonly referred to as a PCMD
(Per Call Measurement Detail) report. This further includes any other report similar in nature.

Pen-Trap Data

123. Based on my training and experience, I know each cellular device has one or more
unique identifiers embedded inside it, Depending on the cellular network and the device, the
embedded unique identifiers for a cellular device could take several different forms, including an
Electronic Serial Number (ESN), a Mobile Electronic Identity Number (MEIN), a Mobile
Identification Number (MIN), a Subscriber Identity Module (SIM), a Mobile Subscriber Integrated
Services Digital Network Number (MSISDN), an International Mobile Subscriber Identifier
(IMSI), or an International Mobile Equipment Identity (IMEI). The unique identifiers — as
transmitted from a cellular device to a cellular antenna or tower — can be recorded by pen-trap
devices and indicate the identity of the cellular device making the communication without
revealing the communication’s content.

Asithofization Request for Target Devices — Precision Location Information

124, Based on the foregoing, I request that the Court issue the proposed search warrants,
pursuant to §§ 2703(a), 2703(b)(1)(A), 2703(c)(1)(A) and Federal Rule of Criminal Procedure 41
as, based on the facts set forth above, I believe that the location of the Target Devices will lead to
evidence of the Target Offenses by identifying their locations so that the search warrants for the

Target Devices may be timely executed. I also request that the Court authorize the use of a pen

51

 

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 52 of 55

register and trap and trace device as the information sought is material and relevant to an on-going
investigation into the Target Offenses.

125, I further request that the Court direct the Service Provider to disclose to the
government any information described in Section I of Attachment B that is within its possession,
custody, or control,

126. also request that the Court direct the Service Provider to furnish the government
all information, facilities, and technical assistance necessary to accomplish the collection of the
information described in Attachment B unobtrusively and with a minimum of interference with
the Service Provider's services, including by initiating a signal to determine the location of the
Target Devices on the Service Provider’s network or with such other reference points as may be
reasonably available, and at such intervals and times directed by the government. The FBI shall
reasonably compensate the Service Provider for reasonable expenses incurred in furnishing such
facilities or assistance.

CELL-SITE SIMULATOR — MANNER OF EXECUTION

127. Inmy training and experience, I have learned that cellular phones and other cellular
devices communicate wirelessly across a network of cellular infrastructure, including towers that
route and connect individual communications. When sending or receiving a communication, a

. cellular device broadcasts certain signals to the cellular tower that is routing its communication.
These signals include a cellular device's unique identifiers,

128. To facilitate execution of this warrant, law enforcement may use an investigative
device or devices capable of broadcasting signals that will be received by the Target Devices or
receiving signals from nearby cellular devices, including the Target Devices. Such a device may

function in some respects like a cellular tower, except that it will not be connected to the cellular

52

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 53 of 55

network and cannot be used by a cell phone to communicate with others. The device may send a
signal to the Target Devices and thereby prompt it to send signals that include the unique identifier
of the device, Law enforcement may monitor the signals broadcast by the Target Devices and use
that information to determine the Target Devices’ location, even if it is located inside a house,
apartment, or other building,

129, The investigative device may interrupt cellular service of phones or other cellular
devices within its immediate vicinity, Any service disruption to non-target devices will be brief
and temporary, and all operations will attempt to limit the interference with such devices. In order
to connect with the Target Devices, the device may bricfly exchange signals with all phones or
other cellular devices in its vicinity. These signals may include cell phone identifiers, The device
will not complete a connection with cellular devices determined not to be the Target Devices, and
law enforcement will limit collection of information from devices other than the Target Devices.
To the extent that any information from a cellular device other than the Target Devices is collected
by the law enforcement device, law enforcement will delete that information, and law enforcement
will make no investigative use of it absent further order of the court, other than distinguishing the

Target Cellular Device from all other cellular devices,

Authorization Request — Cell-Site Simulator
130, Based on the foregoing, 1 request that the Court issue the proposed search warrants,
pursuant to Federal Rule of Criminal Procedure 41, The proposed warrant also will function as a
pen register order under 18 U.S.C, § 3123.
131. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41((3), that the Court authorize the officer executing the Target Device Precision

Location Search Warrants and the Target Device Cell-Site Simulator Search Warrants to delay

53

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 54 of 55

notice until 30 days “after the collection authorized by the warrant has been completed. There is
reasonable cause to believe that providing immediate notification of ihe warrant may have an
adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or
user of the Target Devices would seriously jeopardize the ongoing investigation, as such a
disclosure would give that person an opportunity to destroy evidence, change patterns of behavior,
notify confederates, and flee from prosecution, See 18 U.S.C, § 3103a(b)(1). As further specified
in Attachment B, which is incorporated into the warrant, the proposed search warrant does not
authorize the seizure of any tangible property. See 18 U.S.C, § 3103a(b)(2), Moreover, to the
extent that the warrant authorizes the seizure of any wire or electronic communication (as defined
in 18 U.S.C. § 2510) or any stored wire or electronic information, there is reasonable necessity for
the seizure for the reasons set forth above, See 18 U.S.C. § 3103a(b)(2).

132. Because the Target Deyice Precision Location Search Warrants will be served on
the Service Provider, who will then compile the requested records at a time convenient to it,
reasonable cause exists to permit the execution of the requested warrant at any time in the day or
night, I further request that the Court authorize execution of the Target Device Precision Location
Search Warrants at any time of day or night, owing to the potential need to locate the Target
Devices outside of daytime hours.

133. I further request that the Court authorize execution of the Target Device Cell-Site
Simulator Search Warrants at any time of day or night, owing to the potential need to locate the
Target Devices outside of daytime hours.

134. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all the

54

 
Case 3:21-mj-00123-RAR Document 14-1 Filed 03/04/21 Page 55 of 55

targets of the investigation. Accordingly, there is good cause to seal these documents because
their premature disclosure may seriously jeopardize that investigation, including by giving targets
an opportunity to destroy or tamper with evidence, change patterns of behavior, notify

confederates, and flee from prosecution.

La SCO Ifs 1 Jeg fan

Dennis DeMatteo,
Task Force Officer, FBI

The truth of the foregoing affidavit has been attested to me by FBI Task Force Officer

Dennis DeMatteo over the telephone on February o. 2021,

fone BGO Date: 2021.02.05

IS. TOE 12:44:10 -05'00!
THOMAS 0. FARRISH

UNITED STATES MAGISTRATE JUDGE

55

 
